Citation Nr: 0424977	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-04 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for nephrolithiasis on 
the left, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from October 1940 
to October 1941, and from January 1942 to October 1943.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

On appeal the veteran has raised the issue of entitlement to 
service connection for hypertension, to include secondary to 
nephrolithiasis.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In this case, the veteran was afforded a VA examination in 
September 2002 to ascertain the nature and severity of his 
service-connected nephrolithiasis.  However, that examiner 
noted that the claims folder was not available for review.  A 
thorough and contemporaneous medical examination is one which 
takes into account the records of prior treatment so that the 
evaluation of the claimed disability will be a fully informed 
one. Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the 
September 2002 VA examination report is inadequate because 
the examiner did not review the claims folder.  Hence, the 
veteran must be afforded a new VA examination.  Additionally, 
the veteran's February 2003 allegation that his condition has 
continually worsened argues for a new examination.

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is 
collectively known as the Veterans Claims Assistance Act 
(VCAA).  The veteran was afforded a VCAA letter in September 
2002, but that letter failed to tell him what evidence was 
needed to substantiate a claim for a rating in excess of 30 
percent for nephrolithiasis.  Further, under the VCAA VA must 
attempt to obtain any recent treatment records from Dorn VA 
Medical Center (VAMC), and B.W. Word, M.D., of the Columbia 
Medical Group in Columbia, South Carolina.  

Accordingly, this case is REMANED for the following:

1.  The RO should review the claims file 
and ensure that all additional 
development action required by the VCAA, 
and implementing regulations is complete.  
Specifically, the RO should inform the 
veteran that VA will make efforts to 
obtain any additional as-yet-unobtained 
relevant government evidence, such as VA 
medical records, or records from other 
government agencies.  Efforts to secure 
government records must continue until it 
is determined that further efforts would 
be futile.  The RO should inform the 
veteran that VA will also attempt to 
secure private medical records, if he 
identifies such records and the 
custodians thereof.  The RO must notify 
the veteran of any identified evidence 
that could not be obtained so that he may 
attempt to obtain that evidence himself.  
The RO must also notify the veteran that 
he should submit all evidence in his 
possession in furtherance of his claim of 
entitlement to an increased evaluation 
for nephrolithiasis on the left that has 
not been previously submitted.  The RO 
must also explain the governing law 
regarding the claim on appeal.  The RO 
must then undertake any indicated 
development including based on any 
responses by the veteran.  

2.  The veteran should be requested to 
provide authorization and release for all 
medical records dated since October 2002 
concerning examination, testing and 
treatment for nephrolithiasis and any 
residuals thereof.  With appropriate 
authorization, the RO should request 
records from all indicated sources, 
including the Columbia Medical Group of 
Columbia, South Carolina, and all post 
October 2002 records from the Dorn VAMC.  
All requests and responses received 
should be associated with the claims 
folder.  

3.  Thereafter, the veteran should be 
afforded an examination by a urologist to 
address the nature and severity of any 
left nephrolithiasis or residuals 
thereof.  The nature and extent of any 
current disability and residuals should 
be addressed in accordance with the 
latest AMIE worksheets for renal 
disorders including nephrolithiasis, and 
genitourinary disorders.  The examiner is 
to provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any current 
nephrolithiasis and residuals thereof.  
All appropriate tests and studies are to 
be conducted.  The claims folder must be 
made available to the examiner for review 
for the examination.  A complete 
rationale must accompany any opinion 
offered.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
requested examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the veteran's last known address.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, and following any other 
indicated development, the RO should 
enter a new rating decision and 
readjudicate the issue of entitlement to 
an increased rating for nephrolithiasis.  
The RO should issue an appropriate notice 
of that action.  If the benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	
                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


